--------------------------------------------------------------------------------

Exhibit 10.1

Cleco Corporation

Summary of Director Compensation, Benefits and Policies

As Approved by the Board of Directors on July 23, 2004 and

Last Revised on July 22, 2005

 

Annual Retainer                  Each non-management director receives an annual
retainer of $25,000.  This retainer is paid in quarterly installments of
$6,250.  The non-management Chairman of the Board receives an additional annual
retainer of $65,000.  Effective January 1, 2006, this additional annual retainer
will increase to $75,000.

                                               Each non-management director who
is chairman of a board committee receives an additional annual fee of $3,000. 
Effective January 1, 2006, this additional annual fee will increase to $5,000
for all non-management committee chairs, except the chairman of the Executive
Committee, who does not receive any additional compensation for holding that
position, and the chairman of the Audit Committee.  The chairman of the Audit
Committee currently receives an additional annual fee of $7,500, which reflects
the increased responsibilities of this position as a result of the
Sarbanes-Oxley Act of 2002.  Effective January 1, 2006, this additional annual
fee for the chairman of the Audit Committee will increase to $10,000.  The total
annual retainer may be paid, at the election of each director, in the form of
cash, Cleco common stock, or a combination of both cash and
stock.                                   

Meeting Fees                      Each non-management director currently
receives $1,000 for each day of in-person meeting attendance at a board or
committee meeting and $500 for each day of telephone conference meeting
attendance at a board or committee meeting including informal telephone
conference meetings.  Effective January 1, 2006, each non-management director
will receive meeting fees as follows: (1) $1,750 for each in-person board
meeting attended; (2) $1,500 for each in-person Audit Committee meeting
attended; (3) $1,350 for each in-person other committee meeting attended; and
(4) $500 for each telephone conference meeting of the board or one of its
committees attended, including informal telephone conference meetings.  Meeting
fees may be paid, at the election of each director, in the form of cash, Cleco
common stock, or a combination of both cash and stock.

                                              The Chairman of the Board is not
paid for attendance at meetings (whether in person or by phone) of committees on
which he does not serve.  Nor is the Chairman compensated for meetings not

 

--------------------------------------------------------------------------------

associated with Board or committee meetings or for regular on-site visits to
Cleco to receive updates from the management staff.

Special Services                 While expected to occur infrequently, when a
non-management  director is requested to perform special services considered to
be beyond the scope of the director's normal duties, each day spent performing
those duties shall be considered the equivalent of attending a Board or
committee meeting for purposes of director compensation.  Normally compensation
for such matters will be appropriate only if the director is required to spend
more than four hours on the matter and associated travel.  Examples, not
inclusive, of such activities would be participating in the interview process
for potential new Board candidates and/or members of senior management and
working with consultants to the Board.  Determinations as to the applicability
of compensation to a particular circumstance will be reviewed on a case-by-case
basis by the President / CEO and the Corporate Secretary.

Expenses                              Directors are reimbursed for travel and
related expenses incurred for attending meetings of the Board of Directors and
board committees, including costs related to spousal travel, as well as for any
special services as described above.

Restricted Stock                Each non-management director receives an annual
restricted stock award of Cleco common stock valued at $40,000, not to exceed
5,000 shares of stock in any year.  The grant date of the award will be the date
of the January Board meeting each year, and the valuation date of the stock will
be the first trading day of the year.  The number of shares to be issued will be
determined by dividing 85% of the stock price on the valuation date into
$40,000.  Directors are not required to provide any consideration in exchange
for the restricted stock award.  Restrictions on the stock subject to the award
lapse after a six-year period measured from the date of the award or at the
director's retirement if earlier, and the stock cannot be sold or transferred
during this period.                                   

Stock Ownership               Cleco has adopted stock ownership guidelines for
directors.  Under the guidelines, Cleco recommends that its current directors
own common stock of Cleco having a value equal to at least five times the annual
Board retainer.  New directors will have three years following their election to
the Board to meet this recommended stock ownership level, and current directors
will have three years following each increase in the annual Board retainer to
meet this recommended stock ownership level.  The intent of the guidelines is to
encourage stock ownership by directors and not to force a director to purchase
more stock, if and when the stock price

2

--------------------------------------------------------------------------------

 

                                                declines.  Where the guidelines
are not met within the applicable time, the matter will be reviewed by the
Nominating / Governance Committee, which may determine to waive the guidelines
or to make an appropriate recommendation to the Board. 

Deferred

Compensation

Plan                                       A non-management director may elect
to participate in a deferred compensation plan and defer the receipt of all or
part of his or her fees and restricted stock.  Benefits are equal to the amount
credited to each director's individual account based on compensation deferred
plus applicable investment returns.  Accounts are payable when a director ceases
to serve on the Board or attains a specified age.  (Please note:  Proposed
legislation amending the rules for nonqualified deferred compensation plans may
prohibit the deferral of restricted stock and/or change the timing of taxability
to the participant.  Directors may wish to consult their personal tax advisors.)

Life Insurance/

Disability Plan        Cleco provides its non-management directors with $200,000
of life insurance and permanent total disability coverage under a group
accidental death and dismemberment plan maintained by Cleco Power LLC, a wholly
owned subsidiary of Cleco.  This coverage is terminated at the time the director
ceases to serve on the Board.  Coverage may not be continued, even if the
departing director agrees to pay the premium.

Management

Directors                  Directors who are Cleco employees receive no
additional compensation for serving as a director.

 

3

--------------------------------------------------------------------------------

 